Title: To George Washington from Jonathan Trumbull, Sr., 1 February 1777
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Lebanon Feby 1t 1777

I this minute recd Your Favors of the 24th ulto & note the Contents, but have not Time to be very particular in my Answer at this Time, I most fully agree with You in the Importance of raising & furnishing the new Army, & wish it was in my power to do more than I can to forward it, nothing is wanting that I can, & some Progress is made therein & I hope soon to give You a more agreable Account. the Service here greatly suffers for want of the Cloathing & money, the faster those Articles can be forwarded the more the Service will be promoted: & I am certain your Excellency will do every thing in your power to remove those Obstacles, it is a matter of great Difficulty also about arming the Men, as We have had no Intimations how They are to be supplied, nor whether there is any Allowance for such as can find Themselves, good Arms are also very scarce & difficult to be obtained with Us. This Express passing, with utmost hurry I am, with great Truth & Sincerity Sir Your most Obedient Humble Servant

Jonth; Trumbull

